Twenty largest holdings Emerging Markets Growth Fund Ranking % Total 12/31/07 12/31/08 Security portfolio % Index1 Description 1 1 America Movil 3.7 1.4 Latin America's largest cellular communications provider. 4 2 Samsung Electronics 3.1 2.2 Korea's top electronics manufacturer and a global leader in semiconductor production. 18 3 China Shenhua Energy 2.8 0.3 Energy company engaged in the production and transport of coal in China and the Asia Pacific region. 3 4 Taiwan Semiconductor Manufacturing 2.3 1.4 One of the world's largest semiconductor manufacturers. 30 5 Harmony Gold Mining 2.2 0.2 One of South Africa's largest gold mining companies. 25 6 Petroleo Brasileiro - Petrobras 2.1 2.9 One of the world's largest oil companies. Engaged in exploration, production, refining, marketing and chemicals. 185 7 Reliance Industries 1.9 0.8 Manufactures a wide range of synthetic textiles, petrochemicals and plastics. Also involved in oil exploration and production, and electricity generation and distribution. 69 8 Vale do Rio Doce 1.7 1.9 The world's largest exporter of iron ore. Also provides logistics services via an extensive rail network in Brazil. 113 9 AngloGold Ashanti 1.5 0.4 One of the world's largest gold producers. 62 10 Bharti Airtel 1.4 0.0 India's leading telecommunications services provided. Total companies 1 through 10 22.7 11.5 51 11 Industrial and Commercial Bank of China 1.4 1.1 A state-owned commercial bank in China and one of the world's largest banks. 31 12 Cemig 1.4 0.2 Generates and distributes electricity in the Brazilian state of Minas Gerais. 7 13 Telekomunikasi Indonesia 1.3 0.3 The dominant telecommunications services provider in Indonesia. 15 14 Banpu 1.3 0.0 2 Thailand-based energy company focused on coal mining and coal-fired power generation. 77 15 Anhui Conch Cement 1.3 0.1 China's largest producer and seller of cement and commodity clinker. 85 16 Sasol 1.1 0.9 Produced synthetic fuel, gasoline and chemical products. Also venturing into natural gas exploration. 9 17 DLF Ltd. 1.1 0.1 Major real estate development company based in India. n/a 18 Telmex 1.1 0.3 The dominant provider of fixed telecommunications services in Mexico. 84 19 China Mobile Ltd. 1.0 3.1 The leading provider of cellular telecommunications services in China. n/a 20 Telmex International 1.0 0.2 Telecom operator mainly serving Brazil and Colombia, with an additional presence in Argentina, Chile, Ecuador and Peru. Total companies 1 through 20 34.7 17.8 1MSCIEmerging MarketsInvestable MarketIndex 2Holding is less than 0.05% of the index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by sector Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 12/31/07 12/31/08 12/31/09 12/31/07 12/31/08 12/31/08 ENERGY 11.1 13.9 13.1 FINANCIALS 11.4 9.6 22.5 China Shenhua Energy 2.8 Industrial and Commercial Bank of China 1.4 Petroleo Brasileiro - Petrobras 2.1 DLF Ltd. 1.1 Reliance Industries 1.9 Bank of China 0.7 Banpu 1.3 Grupo Financiero Inbursa 0.7 Sasol 1.1 China Construction Bank 0.6 Rosneft 0.9 OTHERS 5.1 China National Offshore Oil 0.9 OTHERS 2.9 INFORMATION TECHNOLOGY 11.4 12.0 11.2 Samsung Electronics 3.1 Taiwan Semiconductor Manufacturing 2.3 MATERIALS 16.0 11.9 12.7 BYD 0.8 Harmony Gold Mining 2.2 Hon Hai Precision Industry 0.7 Vale do Rio Doce 1.7 Gmarket 0.6 AngloGold Ashanti 1.5 NHN 0.6 Anhui Conch Cement 1.3 OTHERS 3.9 Taiwan Cement 0.8 Ambuja Cements 0.5 OTHERS 3.9 TELECOMMUNICATION SERVICES 12.5 16.4 12.3 America Movil 3.7 Bharti Airtel 1.4 INDUSTRIALS 11.3 7.2 8.9 Telekomunikasi Indonesia 1.3 China High Speed Transmission Equipment 0.8 Telmex 1.1 China Railway Construction 0.6 China Mobile Ltd. 1.0 CCR 0.5 Telmex International 1.0 OTHERS 5.3 Bezeq 0.8 Taiwan Mobile 0.7 Telekomunikacja Polska 0.7 OTHERS 4.7 CONSUMER DISCRETIONARY 9.1 7.3 6.0 UTILITIES 1.9 3.7 3.9 Shangri-La Asia 0.6 Cemig 1.4 LG Electronics 0.5 Enersis 1.0 New Oriental Education & Technology Group 0.5 OTHERS 1.3 OTHERS 5.7 OTHER 1.2 1.3 0.0 Capital International Private Equity Fund IV 0.4 OTHERS 0.9 CONSUMER STAPLES 6.7 6.2 6.3 Perdigao 0.6 Kimberly-Clark de Mexico 0.5 Total equity 93.9 90.3 100.0 Wilmar International 0.5 Fixed income 0.4 2.7 OTHERS 4.6 Cash and equivalents 5.7 7.0 Total assets 100.0 100.0 HEALTH CARE 1.3 0.8 3.1 Bumrungrad Hospital 0.4 OTHERS 0.4 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Overweight ENERGY CONSUMER DISCRETIONARY INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES OTHER Underweight MATERIALS INDUSTRIALS CONSUMER STAPLES HEALTH CARE FINANCIALS UTILITIES Diversification by country Emerging Markets Growth Fund % Portfolio % Index1 12/31/98 12/31/99 12/31/00 12/31/01 12/31/02 12/31/03 12/31/04 12/31/05 12/31/06 12/31/07 12/31/08 12/31/08 LATIN AMERICA 34.3 27.9 31.4 30.2 29.4 22.5 23.0 19.5 18.2 14.0 21.2 19.9 BRAZIL 11.7 9.2 13.9 10.9 10.6 10.8 12.3 10.3 9.4 7.2 10.3 12.2 MEXICO 10.6 12.5 15.0 17.2 16.3 9.2 8.6 7.3 7.9 5.9 8.9 4.9 CHILE 3.8 1.8 1.2 1.1 1.6 1.4 1.2 0.5 0.5 0.4 1.8 1.4 ARGENTINA 6.7 2.9 0.7 0.2 0.2 0.4 0.3 0.3 0.1 0.2 0.0 0.2 PERU 1.3 1.1 0.3 0.6 0.5 0.4 0.1 0.1 0.0 0.0 0.1 0.6 REPUBLIC OF COLOMBIA 0.0 0.0 0.1 0.1 0.1 0.1 0.2 0.8 0.3 0.3 0.1 0.6 VENEZUELA 0.2 0.4 0.2 0.1 0.1 0.2 0.3 0.2 0.0 0.0 0.0 0.0 SOUTHEAST ASIA 11.6 14.8 14.3 15.7 20.8 22.0 19.6 16.4 16.6 18.0 16.1 13.8 INDIA 5.3 8.2 8.8 9.7 12.3 13.8 10.4 7.9 6.5 7.2 7.9 7.0 MALAYSIA 0.9 1.8 2.0 1.9 3.1 3.2 5.6 3.2 3.9 4.8 2.8 3.2 INDONESIA 1.8 2.7 1.6 1.9 2.5 3.1 2.6 3.0 3.4 2.7 2.3 1.5 THAILAND 0.6 0.6 0.1 0.7 1.9 1.3 0.6 1.9 1.5 1.7 2.0 1.5 PHILIPPINES 2.8 1.4 1.8 1.5 1.0 0.6 0.3 0.3 0.8 1.3 1.0 0.5 PAKISTAN 0.1 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.1 SRI LANKA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.2 0.1 0.0 VIETNAM 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.0 0.0 0.0 FAR EAST ASIA 13.1 22.0 22.9 31.2 28.2 33.5 33.4 37.5 34.1 30.2 34.6 43.2 SOUTH KOREA 5.3 11.0 10.1 15.2 18.2 18.6 17.6 20.2 11.0 9.2 7.3 13.8 CHINA 0.6 0.6 3.2 4.0 3.2 3.4 3.8 4.4 9.6 10.1 19.3 17.5 TAIWAN 6.6 9.1 8.2 11.8 5.9 10.5 10.5 11.4 11.9 9.7 7.0 11.9 HONG KONG 0.6 1.3 1.4 0.2 0.9 1.0 1.5 1.5 1.6 1.2 1.0 0.0 EUROPE/MIDDLE EAST/AFRICA 14.7 24.7 21.7 16.7 17.1 17.4 17.9 21.7 23.9 26.4 14.8 23.1 RUSSIAN FEDERATION 1.0 1.7 1.9 3.9 5.4 5.6 3.1 3.3 5.6 11.7 3.1 5.1 SOUTH AFRICA 4.7 4.6 5.2 3.3 4.7 6.6 7.7 8.7 8.9 6.0 6.5 8.8 ISRAEL 0.3 2.7 3.6 1.0 0.3 0.5 1.9 4.3 2.5 1.8 1.6 3.3 POLAND 1.5 1.9 2.1 1.8 2.2 0.8 0.4 0.1 0.4 0.5 0.7 1.6 TURKEY 3.9 9.8 6.8 4.8 1.9 2.0 2.4 3.1 3.3 1.7 0.9 1.5 HUNGARY 1.1 2.0 0.6 0.7 1.4 1.0 0.9 0.2 0.3 0.0 0.2 0.6 CZECH REPUBLIC 0.5 0.5 0.3 0.2 0.4 0.4 0.9 0.0 0.1 0.0 0.3 0.8 EGYPT 0.1 0.8 0.6 0.2 0.2 0.2 0.3 1.6 2.1 3.6 1.1 0.8 MOROCCO 0.3 0.1 0.0 0.0 0.1 0.0 0.1 0.1 0.1 0.1 0.1 0.6 JORDAN 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 KAZAKHSTAN 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.3 0.5 0.0 0.0 SULTANATE OF OMAN 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.2 0.0 UNITED ARAB EMIRATES 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.0 NIGERIA 0.1 0.0 0.1 0.1 0.1 0.0 0.0 0.0 0.1 0.0 0.0 0.0 CROATIA 0.9 0.4 0.5 0.5 0.4 0.3 0.2 0.1 0.0 0.1 0.1 0.0 ESTONIA 0.0 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 GHANA 0.2 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 ZAMBIA 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 BOTSWANA 0.0 0.0 0.0 0.2 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 MAURITIUS 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 OTHER2 6.6 7.0 2.8 2.1 0.8 1.2 1.6 2.1 2.6 5.3 3.6 0.0 Total equity 80.3 96.4 93.1 95.9 96.3 96.6 95.5 97.2 95.4 93.9 90.3 100.0 Fixed income 7.6 1.2 0.6 1.5 1.8 1.6 0.9 1.0 0.9 0.4 2.7 Cash & equivalents 12.1 2.4 6.3 2.6 1.9 1.8 3.6 1.8 3.7 5.7 7.0 Total assets 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.00 1MSCI Emerging Markets Investable Market Index 2The current period includes 3.0% incompanies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. Diversification by country Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 12/31/07 12/31/08 12/31/08 12/31/07 12/31/08 12/31/08 LATIN AMERICA 14.0 21.2 19.9 EMERGING EUROPE/MIDDLE EAST/AFRICA 26.4 14.8 23.1 BRAZIL 7.2 10.3 12.2 SOUTH AFRICA 6.0 6.5 8.8 MEXICO 5.9 8.9 4.9 RUSSIAN FEDERATION 11.7 3.1 5.1 CHILE 0.4 1.8 1.4 ISRAEL 1.8 1.6 3.3 PERU 0.0 0.1 0.6 POLAND 0.5 0.7 1.6 REPUBLIC OF COLOMBIA 0.3 0.1 0.6 TURKEY 1.7 0.9 1.5 ARGENTINA 0.2 0.0 0.2 EGYPT 3.6 1.1 0.8 CZECH REPUBLIC 0.0 0.3 0.8 SOUTHEAST ASIA 18.0 16.1 13.8 HUNGARY 0.0 0.2 0.6 INDIA 7.2 7.9 7.0 MOROCCO 0.1 0.1 0.6 MALAYSIA 4.8 2.8 3.2 SULTANATE OF OMAN 0.3 0.2 0.0 INDONESIA 2.7 2.3 1.5 CROATIA 0.1 0.1 0.0 THAILAND 1.7 2.0 1.5 KAZAKHSTAN 0.5 0.0 0.0 PHILIPPINES 1.3 1.0 0.5 UNITED ARAB EMIRATES 0.1 0.0 0.0 PAKISTAN 0.1 0.0 0.1 SRI LANKA 0.2 0.1 0.0 OTHER2 5.3 3.6 0.0 FAR EAST ASIA 30.2 34.6 43.2 CHINA 10.1 19.3 17.5 SOUTH KOREA 9.2 7.3 13.8 Total equity 93.9 90.3 100.0 TAIWAN 9.7 7.0 11.9 Total fixed income 0.4 2.7 HONG KONG 1.2 1.0 0.0 Total cash and equivalents 5.7 7.0 Total assets 100.0 100.0 1MSCIEmerging MarketsInvestable Market Index 2The current period includes 3.0% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Investment results Emerging Markets Growth Fund (Lifetime: 5/31/86 - 12/31/08) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 January -8.19 -8.19 -12.85 -12.74 1st qtr. 2.06 2.06 1.20 1.80 February 4.84 4.84 7.26 7.39 2nd qtr. 5.91 5.91 3.00 4.12 March -3.24 -3.24 -5.51 -5.39 3rd qtr. 16.33 16.33 17.01 17.95 1st qtr. -6.87 -6.87 -11.67 -11.35 4th qtr. 7.20 10.03 6.83 7.18 April 4.17 4.17 7.62 7.86 Year 2005 34.79 38.36 30.31 34.00 May 2.15 2.15 1.32 1.61 2004 June -9.31 -9.31 -10.38 -10.20 1st qtr. 9.13 9.13 8.87 9.59 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. -10.98 -10.98 -10.34 -9.64 July -3.86 -3.86 -3.98 -3.59 3rd qtr. 7.65 7.65 7.39 8.14 August -7.31 -7.31 -8.15 -7.90 4th qtr. 13.66 15.44 16.81 17.24 September -15.60 -15.60 -18.04 -17.83 Year 2004 18.87 20.74 22.45 25.55 3rdqtr. -24.79 -24.79 -27.71 -27.04 October -25.98 -25.98 -27.80 -27.68 November -6.52 -6.52 -7.46 -7.35 December 4.50 7.99 8.16 8.35 4thqtr. -27.69 -25.28 -27.74 -27.40 Year 2008 -51.12 -49.49 -54.91 -53.78 Lifetime return Cumulative% 1,470.34 2,397.44 Annualized% 12.97 15.31 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1/1/88. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07and MSCI Emerging Markets IMI with no dividends thereafter. 4MSCI Emerging Markets IMIwith dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvested through 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 5/31/86 - 12/31/08) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1/1/88. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07 and MSCI Emerging Markets IMI with no dividends thereafter. 4MSCI Emerging MarketsIMI withdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvested through 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 5/31/86 - 12/31/08) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 January -8.19 -8.19 -12.85 -12.74 1st qtr. 2.06 2.06 1.20 1.80 February 4.84 4.84 7.26 7.39 2nd qtr. 5.91 5.91 3.00 4.12 March -3.24 -3.24 -5.51 -5.39 3rd qtr. 16.33 16.33 17.01 17.95 1st qtr. -6.87 -6.87 -11.67 -11.35 4th qtr. 7.20 10.03 6.83 7.18 April 4.17 4.17 7.62 7.86 Year 2005 34.79 38.36 30.31 34.00 May 2.15 2.15 1.32 1.61 2004 June -9.31 -9.31 -10.38 -10.20 1st qtr. 9.13 9.13 8.87 9.59 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. -10.98 -10.98 -10.34 -9.64 July -3.86 -3.86 -3.98 -3.59 3rd qtr. 7.65 7.65 7.39 8.14 August -7.31 -7.31 -8.15 -7.90 4th qtr. 13.66 15.44 16.81 17.24 September -15.60 -15.60 -18.04 -17.83 Year 2004 18.87 20.74 22.45 25.55 3rdqtr. -24.79 -24.79 -27.71 -27.04 October -25.98 -25.98 -27.80 -27.68 November -6.52 -6.52 -7.46 -7.35 December 4.50 7.99 8.16 8.35 4thqtr. -27.69 -25.28 -27.74 -27.40 Year 2008 -51.12 -49.49 -54.91 -53.78 Lifetime return Cumulative% 1,470.34 2,397.44 Annualized% 12.97 15.31 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1/1/88. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07 and MSCI Emerging Markets IMI with no dividends thereafter. 4MSCI Emerging MarketsIMI with netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvested through 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 5/31/86 - 12/31/08) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1/1/88. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07 and MSCI Emerging Markets IMI with no dividends thereafter. 4MSCI Emerging MarketsIMI with netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvested through 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund Results as of December 31, 2008 4Q08 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses -25.13 -49.11 -0.81 10.57 10.73 6.39 14.49 16.33 - net of operating expenses -25.27 -49.49 -1.50 9.80 9.96 5.60 13.54 15.31 MSCI Emerging Markets IMI with net dividends reinvested -27.40 -53.78 -5.21 7.46 8.95 2.50 9.94 10.49 MSCI World Index with net dividends -21.67 -40.44 -7.73 -0.10 -0.26 4.93 5.28 7.02 MSCI EAFE Index with net dividends -19.93 -43.25 -7.15 1.90 1.03 3.75 3.35 6.30 S&P 500 Index with income reinvested -21.95 -36.99 -8.36 -2.19 -1.38 6.44 8.38 8.34 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Componsite Index with grossdividends reinvested from inception through 12/31/87, MSCIEmerging Markets Index withgross dividends reinvested through 12/31/00,MSCI Emerging Markets Index with net dividends reinvested through 11/30/07, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) MSCI EAFE Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) All indices are unmanaged. Investment results Emerging Markets Growth Fund Results as of December 31, 2008 4Q08 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses -25.13 -49.11 -0.81 10.57 10.73 6.39 14.49 16.33 - net of operating expenses -25.27 -49.49 -1.50 9.80 9.96 5.60 13.54 15.31 MSCI Emerging Markets IMI with net dividends reinvested -27.40 -53.78 -5.21 7.46 8.95 2.50 9.94 10.49 MSCI World Index with net dividends -21.67 -40.44 -7.73 -0.10 -0.26 4.93 5.28 7.02 MSCI EAFE Index with net dividends -19.93 -43.25 -7.15 1.90 1.03 3.75 3.35 6.30 S&P 500 Index with income reinvested -21.95 -36.99 -8.36 -2.19 -1.38 6.44 8.38 8.34 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Componsite Index with grossdividends reinvested from inception through 12/31/87, MSCIEmerging Markets Index withgross dividends reinvested through 12/31/00,MSCI Emerging Markets Index with net dividends reinvested through 11/30/07, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) MSCI EAFE Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) All indices are unmanaged. Diversification by sector and industry Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 12/31/07 12/31/08 12/31/08 12/31/07 12/31/08 12/31/08 ENERGY 11.1 13.9 13.1 HEALTH CARE 1.3 0.8 3.1 ENERGY EQUIPMENT & SERVICES 0.6 0.2 0.0 HEALTH CARE EQUIPMENT & SUPPLIES 0.0 0.0 0.1 OIL GAS & CONSUMABLE FUELS 10.5 13.7 13.1 HEALTH CARE PROVIDERS & SERVICES 0.5 0.7 0.2 MATERIALS 16.0 11.9 12.7 PHARMACEUTICALS 0.8 0.1 2.8 CHEMICALS 2.6 0.6 2.3 FINANCIALS 11.4 9.6 22.5 CONSTRUCTION MATERIALS 3.5 3.3 1.3 COMMERCIAL BANKS 6.7 4.8 14.2 CONTAINERS & PACKAGING 0.0 0.0 0.1 THRIFTS & MORTGAGE FINANCE 0.6 0.5 0.3 METALS & MINING 9.3 7.2 8.6 DIVERSIFIED FINANCIAL SERVICES 0.5 0.5 1.8 PAPER & FOREST PRODUCTS 0.6 0.8 0.4 CONSUMER FINANCE 0.0 0.0 0.1 INDUSTRIALS 11.3 7.2 8.9 CAPITAL MARKETS 0.1 0.0 0.9 AEROSPACE & DEFENSE 0.6 0.1 0.2 INSURANCE 0.7 0.5 2.8 BUILDING PRODUCTS 0.0 0.0 0.2 REAL ESTATE INVESTMENT TRUSTS (REITS) 0.1 0.0 0.3 CONSTRUCTION & ENGINEERING 6.6 2.8 2.0 REAL ESTATE MANAGEMENT & DEVELOPMENT 2.7 3.3 2.1 ELECTRICAL EQUIPMENT 1.7 1.2 0.8 INDUSTRIAL CONGLOMERATES 1.0 0.6 2.0 INFORMATION TECHNOLOGY 11.4 12.0 11.2 MACHINERY 0.2 0.6 1.2 INTERNET SOFTWARE & SERVICES 0.4 2.3 0.6 TRADING COMPANIES & DISTRIBUTORS 0.0 0.1 0.4 IT SERVICES 0.4 0.4 1.1 COMMERCIAL SERVICES & SUPPLIES 0.0 0.0 0.2 SOFTWARE 0.0 0.4 0.4 AIR FREIGHT & LOGISTICS 0.1 0.0 0.1 COMMUNICATIONS EQUIPMENT 0.2 0.0 0.3 AIRLINES 0.2 0.1 0.3 COMPUTERS & PERIPHERALS 1.4 0.8 1.6 MARINE 0.1 0.1 0.6 ELECTRONIC EQUIPT, INSTR. & COMPONENTS 3.6 2.3 2.0 ROAD & RAIL 0.0 0.3 0.2 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT 5.4 5.8 5.2 TRANSPORTATION INFRASTRUCTURE 0.8 1.3 0.7 TELECOMMUNICATION SERVICES 12.5 16.4 12.3 CONSUMER DISCRETIONARY 9.1 7.3 6.0 DIVERSIFIED TELECOMMUNICATION SERVICES 2.9 6.5 4.6 AUTO COMPONENTS 0.8 0.4 0.5 WIRELESS TELECOMMUNICATION SERVICES 9.6 9.9 7.7 AUTOMOBILES 0.5 0.3 0.8 UTILITIES 1.9 3.7 3.9 HOUSEHOLD DURABLES 0.0 0.5 0.8 ELECTRIC UTILITIES 1.4 2.9 2.1 LEISURE EQUIPMENT & PRODUCTS 0.2 0.3 0.1 GAS UTILITIES 0.0 0.0 0.4 TEXTILES, APPAREL, & LUXURY GOODS 0.8 0.4 0.4 MULTI UTILITIES 0.0 0.0 0.1 HOTELS, RESTAURANTS & LEISURE 1.2 1.3 0.7 WATER UTILITIES 0.2 0.2 0.2 DIVERSIFIED CONSUMER SERVICES 0.3 0.9 0.1 INDEPENDENT POWER PROD & ENERGY TRADERS 0.3 0.6 1.1 MEDIA 1.6 1.3 1.2 OTHER 1.2 1.3 0.0 DISTRIBUTORS 0.3 0.3 0.2 EMERGING MARKET FUNDS/PARTNERSHIPS 1.2 1.3 0.0 INTERNET & CATALOG RETAIL 0.8 0.0 0.1 MULTILINE RETAIL 0.7 0.6 0.5 Total equity 93.9 90.3 100.0 SPECIALTY RETAIL 1.9 1.0 0.6 Total fixed income 0.4 2.7 CONSUMER STAPLES 6.7 6.2 6.3 Total cash and equivalents 5.7 7.0 FOOD & STAPLES RETAILING 1.1 1.7 1.5 Total assets 100.0 100.0 BEVERAGES 2.2 1.0 1.2 FOOD PRODUCTS 2.9 2.0 2.1 TOBACCO 0.2 0.3 0.7 HOUSEHOLD PRODUCTS 0.3 1.2 0.5 PERSONAL PRODUCTS 0.0 0.0 0.3 1MSCI Emerging Markets Investable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. Fund profile Emerging Markets Growth Fund as ofDecember 31, 2008 The Fund (began operations in 1986) ■ Special Characteristics: For the institutional investor seeking to diversify in emerging markets both geographically and by industry sector. The fund is a U.S. domiciled open-end interval fund and redeems on a monthly basis. The fund operated as a closed-end fund until July 1, 1999. ■ Objective: Seeks long-term growth of capital through investments in developing countries all over the world. ■ Types of Investments: Invests in common stocks, securities convertible to common stock, bonds, and cash. ■ Investment Advisory Fee: For its services, the Manager receives from the Fund a fee, payable monthly in U.S. dollars, at the annual rate of 0.90% of the first $400millionof aggregate net assetsof the Fund.The annual rate is reduced to 0.80% of the aggregate net assets from $400 million to $1 billion; to 0.70%of theaggregatenet assets from$1 billion to$2 billion; to 0.65% of the aggregate net assets from $2 billion to $4 billion; to 0.625% of the aggregate net assets from$4 billion to $6billion; to 0.60% of the aggregate net assets from $6 billion to $8 billion; to 0.58% of the aggregatenet assets from $8 billion to $11 billion; to0.56% of the aggregate net assets from $11 billion to $15 billion; to 0.54% of the aggregate net assets from $15billion to $20 billion; to 0.52% of such aggregatenet assets in excess of $20 billion asdetermined on the last business day of every week and month. Fund characteristics Largest individual holdings (% of portfolio) Fiscal years ending June 30 2008 2007 2006 2005 2004 América Móvil 3.7 Fund assets ($ millions) $13,925 $15,380 $11,100 $13,632 $15,758 Samsung Electronics 3.1 Ratio of net investment income to average net assets 2.48% 1.39% 1.57% 1.96% 1.64% China Shenhua Energy 2.8 Expense ratio (including non-U.S. taxes) 0.67% 0.70% 0.72% 0.71% 0.71% Taiwan Semiconductor Manufacturing 2.3 Portfolio turnover 57.50% 52.19% 38.48% 29.98% 35.35% Harmony Gold Mining 2.2 Largest industy holdings (% of portfolio) Largest country holdings (% of portfolio) Petroleo Brasileiro - Petrobras 2.1 Oil, gas & consumable fuels 13.7 China 19.3 Reliance Industries 1.9 Wireless telecommunication services 9.9 Brazil 10.3 Vale do Rio Doce 1.7 Metals and mining 7.2 Mexico 8.9 AngloGold Ashanti 1.5 Semiconductors & semiconductor equipment 5.8 India 7.9 Bharti Airtel 1.4 Commercial banks 4.8 South Korea 7.3 Rates of return for periods endingDecember 31, 20081 Asset mix Total 4Q08 1 year 3years 5 years 10years 15 years 20 years Stocks Bonds Cash assets EMGF -25.27% -49.49% -1.50% 9.80% 9.96% 5.60% 13.54% 90.3% 2.7% 7.0% $7.5bil Results are in US$. 1Net of operating expenses. Total returns (expressed as percentages) are calculated from change in the fund's net asset value, assuming all distributions reinvested. Results for periods greater than one year are annualized. This profile must be accompanied or preceded by a current prospectus for the fund. The Fund is an open-end interval fund that redeems fund shares on a monthly basis. Please read the fund's prospectus for additional information on the fund's redemption policy. Fund profile Emerging Markets Growth Fund as ofDecember 31, 2008 The Fund (began operations in 1986) ■ Special Characteristics: For the institutional investor seeking to diversify in emerging markets both geographically and by industry sector. The fund is a U.S. domiciled open-end interval fund and redeems on a monthly basis. The fund operated as a closed-end fund until July 1, 1999. ■ Objective: Seeks long-term growth of capital through investments in developing countries all over the world. ■ Types of Investments: Invests in common stocks, securities convertible to common stock, bonds, and cash. ■ Investment Advisory Fee: For its services, the Manager receives from the Fund a fee, payable monthly in U.S. dollars, at the annual rate of 0.90% of the first $400millionof aggregate net assetsof the Fund.The annual rate is reduced to 0.80% of the aggregate net assets from $400 million to $1 billion; to 0.70%of theaggregatenet assets from$1 billion to$2 billion; to 0.65% of the aggregate net assets from $2 billion to $4 billion; to 0.625% of the aggregate net assets from$4 billion to $6billion; to 0.60% of the aggregate net assets from $6 billion to $8 billion; to 0.58% of the aggregatenet assets from $8 billion to $11 billion; to0.56% of the aggregate net assets from $11 billion to $15 billion; to 0.54% of the aggregate net assets from $15billion to $20 billion; to 0.52% of such aggregatenet assets in excess of $20 billion asdetermined on the last business day of every week and month. Fund characteristics Largest individual holdings (% of portfolio) Fiscal years ending June 30 2008 2007 2006 2005 2004 América Móvil 3.7 Fund assets ($ millions) $13,925 $15,380 $11,100 $13,632 $15,758 Samsung Electronics 3.1 Ratio of net investment income to average net assets 2.48% 1.39% 1.57% 1.96% 1.64% China Shenhua Energy 2.8 Expense ratio (including non-U.S. taxes) 0.67% 0.70% 0.72% 0.71% 0.71% Taiwan Semiconductor Manufacturing 2.3 Portfolio turnover 57.50% 52.19% 38.48% 29.98% 35.35% Harmony Gold Mining 2.2 Largest industy holdings (% of portfolio) Largest country holdings (% of portfolio) Petroleo Brasileiro - Petrobras 2.1 Oil, gas & consumable fuels 13.7 China 19.3 Reliance Industries 1.9 Wireless telecommunication services 9.9 Brazil 10.3 Vale do Rio Doce 1.7 Metals and mining 7.2 Mexico 8.9 AngloGold Ashanti 1.5 Semiconductors & semiconductor equipment 5.8 India 7.9 Bharti Airtel 1.4 Commercial banks 4.8 South Korea 7.3 Rates of return for periods endingDecember 31, 20081 Asset mix Total 4Q08 1 year 3years 5 years 10years 15 years 20 years Stocks Bonds Cash assets EMGF -25.27% -49.49% -1.50% 9.80% 9.96% 5.60% 13.54% 90.3% 2.7% 7.0% $7.5bil Results are in US$. 1Net of operating expenses. Total returns (expressed as percentages) are calculated from change in the fund's net asset value, assuming all distributions reinvested. Results for periods greater than one year are annualized. This profile must be accompanied or preceded by a current prospectus for the fund. The Fund is an open-end interval fund that redeems fund shares on a monthly basis. Please read the fund's prospectus for additional information on the fund's redemption policy. Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245.
